TODD KIM
Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

SARAH A. BUCKLEY (Virginia State Bar No. 87350)
ELISABETH H. CARTER (New York State Bar No. 5733274)
Trial Attorneys
Environmental Defense Section
P.O. Box 7611 Washington, D.C. 20044
202-616-7554 || 202-305-8865 (fax) (Buckley)
202-514-0286
sarah.buckley@usdoj.gov
elisabeth.carter@usdoj.gov

PAUL A. TURCKE (Idaho Bar No. 4759)
Trial Attorney
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 || 202-305-0506 (fax)
paul.turcke@usdoj.gov

Attorneys for Defendants

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

NORTHERN ALASKA
ENVIRONMENTAL CENTER, et al.,

                    Plaintiffs,
   v.

DEBRA HAALAND, in her official                   Case No. 3:20-cv-00187-SLG
capacity, et al.,

                    Defendants,
   and

AMBLER METALS, LLC, et al.,

                    Intervenor-Defendants.



Northern Alaska Envtl. Center v. Haaland,                    Case No. 3:20-cv-00187-SLG
STIPULATION AND NOTICE REGARDING THE ADMIN. RECORD                                    1


         Case 3:20-cv-00187-SLG Document 82 Filed 09/15/21 Page 1 of 3
                   STIPULATION AND ADDITIONAL NOTICE
                 REGARDING THE ADMINISTRATIVE RECORD

       Plaintiffs and Defendants, through undersigned counsel of record, hereby stipulate

and agree that certain materials filed as exhibits hereto may be cited as information

contained within the administrative records in this case challenging the Ambler Road

Project. These materials were included as exhibits to comments submitted during public

review of the Project. As such, they constitute “documents and materials directly or

indirectly considered by agency decision-makers” during the Project. See Thompson v.

U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989). While other contemporaneously-

submitted exhibits to the same comments were previously included in the administrative

records filed in this case, the exhibits hereto were inadvertently omitted. Specifically, the

materials consist of the Red Dog Mine Extension Supplemental Environmental Impact

Statement (October 2009), the Greater Mooses Tooth One Development Project

Supplemental Environmental Impact Statement (October 2014), and the Greater Mooses

Tooth Two Development Project Supplemental Environmental Impact Statement (August

2018). The Bates numbers for these additional administrative records are described in the

Table of Exhibits filed herewith. Defendants hereby provide the parties of record with

notice of inclusion of these materials in the administrative records, and service of the

materials through the Court’s CM/ECF system.

DATED: September 15, 2021.                 TODD KIM
                                           Assistant Attorney General
                                           United States Department of Justice
                                           Environment and Natural Resources Div.




Northern Alaska Envtl. Center v. Haaland,                           Case No. 3:20-cv-00187-SLG
STIPULATION AND NOTICE REGARDING THE ADMIN. RECORD                                           2


         Case 3:20-cv-00187-SLG Document 82 Filed 09/15/21 Page 2 of 3
                                         SARAH A. BUCKLEY
                                         ELISABETH H. CARTER
                                         Trial Attorneys
                                         Environmental Defense Section
                                         P.O. Box 7611 Washington, D.C. 20044
                                         (202) 616-7554 (Buckley) || 202-305-8865 (fax)
                                         (202) 514-0286
                                         sarah.buckley@usdoj.gov
                                         elisabeth.carter@usdoj.gov

                                         /s/ Paul A. Turcke
                                         PAUL A. TURCKE
                                         Trial Attorney
                                         Natural Resources Section
                                         P.O. Box 7611 Washington, D.C. 20044
                                         202-353-1389 || 202-305-0506 (fax)
                                         paul.turcke@usdoj.gov

                                          Counsel for Defendants
Of Counsel:
ELIZABETH GOBESKI
Attorney Advisor
Office of the Regional Solicitor, Alaska Region
U.S. Department of the Interior
4230 University Drive, Suite 300
Anchorage, AK 99508
907-271-4186
elizabeth.gobeski@sol.doi.gov

                                         /s/ Suzanne Bostrom (consent)
                                         Bridget Psarianos (AK Bar No. 1705025)
                                         Suzanne Bostrom (AK Bar No. 1011068)
                                         Brian Litmans (AK Bar No. 0111068)
                                         TRUSTEES FOR ALASKA

                                         Counsel for Plaintiffs

                            CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2021, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.

                                  /s/ Paul A. Turcke
                                      Paul A. Turcke

Northern Alaska Envtl. Center v. Haaland,                          Case No. 3:20-cv-00187-SLG
STIPULATION AND NOTICE REGARDING THE ADMIN. RECORD                                          3


        Case 3:20-cv-00187-SLG Document 82 Filed 09/15/21 Page 3 of 3
